Citation Nr: 0011940	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-20 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected left knee traumatic arthritis, status post 
arthroscopic surgery.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of fracture of the distal fibula 
with degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1994 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for residuals of 
a fracture of the distal fibula, left ankle, with 
degenerative joint disease (DJD) and assigned a 10 percent 
rating, effective from February 24, 1994.  Service connection 
for DJD of the left knee, post traumatic, with a history of 
synovitis was also granted.  A noncompensable rating was 
assigned, effective from February 24, 1994, the date that the 
veteran's initial claim was received.  

In a March 1996 rating action, a temporary total rating (TTR) 
was assigned for the left knee disorder, based on the fact 
that the veteran had undergone arthroscopic surgery in 
October 1995.  The TTR was followed by reinstatement of a 
noncompensable rating.  

In April 1996, the RO assigned a 10 percent rating for the 
left knee disorder, effective from the date of the claim.  
Following the TTR mentioned above, a 10 percent rating was 
assigned.  In a February 1999 rating decision, the 10 percent 
rating in effect for the left knee disorder was increased to 
20 percent, effective from December 1, 1995, the date from 
which the veteran's claim had been "continuously 
prosecuted."  The 10 percent rating in effect for the left 
ankle disorder was continued.  

In a June 1999 rating decision, the RO confirmed and 
continued the 20 percent evaluation for a left knee disorder.  
However, the effective date for this evaluation was changed 
to February 24, 1994, the date of the initial claim.  
Therefore, as to the service-connected left knee, the 
following percentages are the ultimate outcome of these 
rating determinations:  A 20 percent rating was in effect 
from February 24, 1994, until a TTR was assigned from October 
5, 1995, through November 30, 1995, with reinstatement of the 
20 percent rating from December 1, 1995.  The June 1999 
rating determination confirmed the 10 percent evaluation in 
effect for the left ankle disorder.  That evaluation has been 
in effect since the initial claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's postoperative left knee disability is 
currently manifested by complaints of pain.  There is slight 
joint effusion, no evidence of ligamentous laxity, slight 
tenderness on pressure over the medial side of the knee joint 
line.  

3.  There is DJD of the knee and slight limitation of motion 
(-5 degrees of extension to 110 degrees of flexion).  

4.  The veteran's left ankle disability is currently 
manifested by complaints of pain with extended use.  There is 
full range of motion of the ankle, no swelling, no 
ligamentous laxity and varus stress and anterior draw stress 
are not painful.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for status post 
residuals of left knee arthroscopic surgery have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5257 (1999).  

2.  A separate rating of 10 percent for arthritis of the left 
knee is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, DCs 5003 (1999).  

3.  The criteria for evaluation for left ankle disability in 
excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5262, 5270 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the service-connected residuals of 
his left knee injury and service-connected residuals of a 
left ankle disability are more disabling than the current 20 
percent evaluation and 10 percent evaluation, respectively, 
reflect and thereby warrant increased ratings.

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was treated for recurrent synovitis of the left 
knee in 1964.  He was also seen in 1967 for a fracture of the 
distal fibula, non-displaced.  

Postservice records reflect that the veteran's left knee and 
ankle complaints continued.  Private and VA records from 1994 
reflect degenerative changes in these joints.  

Upon rating decision in August 1994, service connection for 
residuals of fracture of the distal fibula of the left ankle 
with DJD was granted, and a 10 percent rating was assigned, 
effective from the date that the claim was filed, February 
24, 1994.  Additionally, service connection for DJD of the 
left knee, post traumatic, with a history of synovitis, was 
granted.  A noncompensable rating was assigned, effective 
from February 24, 1994.  

VA records reflect that the veteran was hospitalized in 
October 1995 for arthroscopic surgery to the left knee.  In 
March 1996, the RO assigned a temporary total rating (TTR) 
based on required convalescence.  The TTR was to be followed 
by restoration of the noncompensable evaluation.  

Subsequently considered by the RO were outpatient records 
from 1994 and 1995 which showed that the veteran was seen on 
numerous occasions for left knee discomfort (prior to the 
surgery mentioned above).  In April 1996, the RO assigned a 
10 percent rating for the left knee disorder, effective from 
the date of the claim.  The TTR mentioned above was also 
followed by a 10 percent rating.  

Upon VA examination in April 1996, a slight left leg limp was 
noted.  There was some swelling of the knee and flexion was 
slightly reduced.  There was some clicking and grinding on 
movement of the knee, and range of motion was to 110 degrees 
of flexion with extension to 0 degrees.  There was evidence 
of slight fluid accumulation.  As to the left ankle, there 
was slight swelling.  There was some crepitation with 
movement.  He had dorsiflexion to 5 degrees.  He had plantar 
flexion to approximately 30 degrees.  All of the movements of 
the ankle and knee were associated with some discomfort.  
There was some grating noted when the joint was palpated and 
moved.  The diagnoses were old left meniscal tear, recent 
arthroscopic debridement, and some evidnece of recent 
synovial cyst removal of the left knee with some evidence of 
chondromalacia of the left knee; and old fracture of the 
"right" ankle with some limitation of motion and some 
crepitation.  

A private physical therapist's report in July 1996 reflects 
that the veteran was seen for left knee complaints to include 
pain.  It was noted that the knee continued to "pop" and 
"click" and occasionally lock.  Intermittent edema in the 
knee was noted.  

At another VA examination in April 1998, the veteran 
complained of sharp burning pain in the left knee with 
clicking, popping, stiffness, and recurrent swelling and 
heat.  The pain was aggravated by sitting, standing, walking, 
kneeling, or squatting.  Examination of the knee revealed 
full range of motion with evidence of pain.  There was severe 
crepitation in the knee with increased heat and effusion.  
The veteran walked with a slight limp favoring the left knee, 
which increased with walking around the room.  There was no 
fatigability of the feet or ankles.  There was no instability 
of the knee.  There was decreased speed in the knees with no 
loss of coordination.  There was slight loss of excursion of 
the knees also.  There was decreased strength in the 
quadriceps and hamstrings.  There was no loss of strength in 
the left ankle.  The "Functional Capacity Assessment" was 
that the veteran limited to lifting or carrying 20 pounds.  
Pushing and pulling were limited to 30 pounds.  Occasional 
standing and walking were limited to 3 hours per day on a 
noncontinuous basis with frequent rest periods required.  
Climbing, crawling, stooping, squatting, and kneeling were 
restricted.  There were no restrictions in reaching, 
handling, hearing, speaking, seeing, or sitting.  

In a February 1999 rating action, the 10 percent rating in 
effect for the service-connected left knee was increased to 
20 percent, effective from December 1, 1995.  The 10 percent 
rating in effect for the service-connected left ankle was 
continued.  

Subsequently added to the record was a February 1999 
statement by a private chiropractor.  The veteran complained 
of constant, moderate, burning left knee and left ankle pain 
frequently severe with certain movements.  It was noted that 
the veteran had an antalgic gait favoring the left lower 
extremity.  There was tenderness to palpation elicited at the 
left knee lateral joint line and patella.  There was palpable 
crepitus noted with left patellar passive range of motion.  
There was full active range of motion limited by pain at end 
range flexion and extension.  As to the left ankle, there was 
decreased inversion upon active range of motion at the 
lateral ankle joint line.  There was decreased dorsiflexion 
limited by left calf tightness.  Inversion upon passive range 
of motion was full producing pain at the anterolateral joint 
line.  There was tenderness to palpation elicited at the 
anterolateral ankle joint line.  

The most recent VA examination was conducted in May 1999.  At 
that time, the veteran reported left knee pain most of the 
time that was aggravated by excessive use such as working in 
the yard, walking on inclines, or climbing stairs.  The knee 
swelled on occasion usually after excessive use.  Grinding 
and popping was frequently experienced and there was 
occasional locking.  The left ankle hurt after excessive use 
and swelled occasionally.  

Examination of the left knee showed range of motion from -5 
degrees of extension to 110 degrees of flexion.  There was 
slight joint effusion but no evidence of ligamentous laxity 
on medial or lateral stress.  Anterior and posterior draw 
sign was negative.  Patellar rub was negative and there was 
no pain on movement of the patella over the femoral condyle.  
There was slight tenderness elicited on pressure over the 
medial side of the knee joint line.

Examination of the left ankle showed that there was full 
range of motion and no swelling present.  Ankle valgus stress 
was not painful, and there was ligamentous laxity observed.  
Left ankle varus stress and anterior and posterior ankle draw 
stress were not painful.  Inversion stress was slightly 
painful at the site of sinus tarsi.  There was moderate 
tenderness to palpation detected over the sinus tarsi.  The 
Achilles tendon was not tender.  

X-ray of the left knee was interpreted as showing stable 
lipoma of the body of the calcaneus containing a sclerotic 
central focus consistent with central calcification of fat 
necrosis.  X-ray of the left ankle was interpreted as showing 
possible old healed left lateral malleolar/distal fibular 
fracture.  The final diagnoses were moderate DJD of the left 
knee and mild DJD of the left ankle.  As to functional 
impairment, the examiner noted that the veteran's left knee 
was 5 degrees short of full extension.  There was normal 
coordination, but speed of motion was described as somewhat 
decreased due to pain.  Tested muscle strength was "OK."  
However, due to pain, the effective muscle strength and 
endurance appeared to be diminished.  Cold weather was said 
to increase pain.  Due to pain, he had difficulty kneeling 
and squatting.  

In June 1999, the 20 percent rating in effect for the left 
knee disorder was confirmed and continued.  However, the 
effective date for this evaluation was changed to February 
24, 1994, the date of initial claim.  The 10 percent rating 
in effect for the left ankle was confirmed and continued.  

Criteria

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 126 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  

Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Code 5259.

Under the governing criteria, normal range of ankle motion is 
20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II.  Moderate limitation of motion 
of the ankle warrants a 10 percent evaluation and marked 
limitation of motion of the ankle warrants a (maximum) 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation and malunion of 
the tibia and fibula with moderate knee or ankle disability 
merits a 20 percent evaluation.  A 30 percent evaluation is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability, and a (maximum) 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
with loose motion, requiring brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.


Analysis

Entitlement to a rating in excess of 20 percent for service-
connected left knee traumatic arthritis, status post 
arthroscopic surgery.  

In February 1999, the RO assigned a 20 percent rating for the 
left knee disability under Code 5257, which contemplates 
moderate recurrent subluxation or lateral instability.  This 
rating was essentially based on findings made at the April 
1998 VA examination to include severe crepitation in the knee 
with increased heat and effusion.  The veteran walked with a 
limp favoring the left knee, and there was decreased speed, 
moderate loss of strength in the knee, and a slight loss of 
excursion with repetitive use.  The Board notes that the most 
recent VA examination report dated in May 1999 does not 
reflect instability in the knee.  It is the Board's 
conclusion that the evidence as a whole shows no more than 
moderate left knee instability; severe recurrent subluxation 
or lateral instability in not demonstrated; and no more than 
the current 20 percent rating may be assigned under Code 
5257.  

Neither Code 5258 nor Code 5259 provide for a rating higher 
than the 20 percent which is currently assigned.  

Precedent opinions of the VA General Counsel provide that 
separate ratings may be assigned for knee instability (Code 
5257) and arthritis with limitation of motion (Codes 5003, 
5010).  VAOPGCPREC 9-98 (1998) and 23-97 (1997).  As noted, 
the veteran is already assigned a 20 percent rating under 
Code 5257.  Although frank subluxation has not been reported, 
it has been noted that the veteran experiences locking of the 
knee, and on the most recent VA examination, drawer sign was 
positive.  These findings together with the consistent 
reports of a limp, support the conclusion that he meets the 
criteria for the 20 percent evaluation under DC 5257.  None 
of the examiners has found severe subluxation or instability, 
nor has the veteran reported such symptoms.  Accordingly, he 
does not meet the criteria for an evaluation in excess of 20 
percent under the provisions of that diagnostic code.

With regard to arthritis of the left knee, medical records 
show X-ray evidence of arthritis of the joint.  There is 
slight limitation of flexion and extension of the left lower 
extremity, see 38 C.F.R. § 4.71, Plate II, even if such 
limitation would not be rated compensable under limitation-
of-motion Codes 5260 and 5261.  The presence of arthritis of 
the left knee with at least some limitation of motion 
supports a separate 10 percent rating under Codes 5010.  
There is no credible evidence that pain on use of the joint 
restricts motion to such an extent that the criteria for a 
rating higher than 10 percent would be justified based on 
arthritis with limitation of motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the veteran is entitled to a 20 percent rating for 
residuals of his left knee disability and a separate 10 
percent rating for arthritis with limitation of motion.  The 
Board has considered the benefit-of-the-doubt rule in 
granting this benefit.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board notes that DJD 
of the knee was classified as part and parcel of the left 
knee disorder at the time service connection was established 
in an August 1994 rating decision.  Thus, it is clear that 
this separate 10 percent rating should be assigned effective 
from the date of the initial claim, February 24, 1994.  

Entitlement to a rating in excess of 10 percent for service-
connected residuals of fracture of the distal fibula with 
degenerative joint disease (DJD).  

After careful consideration of the veteran's contentions and 
the medical evidence of record, the Board is unable to find 
that an increased evaluation is merited for the veteran's 
left ankle disability.  The most recent medical examination 
is positive only for some pain with inversion stress and 
moderate tenderness to palpation over the sinus tarsi.  The 
current medical evidence shows that the veteran has normal 
range of motion in the left ankle.  There is no ligamentous 
laxity, and left ankle varus stress and anterior and 
posterior ankle draw stress are not painful.  The Achilles 
tendon is not tender.  There is mild DJD of the left ankle.  
X-ray shows an old, healed left lateral malleolar/distal 
fibular fracture.  Therefore, without marked limitation of 
motion or moderate ankle disability, an increased evaluation 
under the appropriate rating codes is not warranted.  
38 C.F.R. § 4.71a, DCs 5262 and 5271.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to 
functional loss due to pain and other factors of disability 
have been considered.  However, there is no evidence of 
weakness, instability, excess fatigability, or 
incoordination.  

The Board is satisfied that the reports of the current VA 
examinations adequately portray the absence of any functional 
loss due to pain, as well as, the degree of loss of function 
due to weakened movement, excess fatigability, or 
incoordination, as required by 38 C.F.R. §§ 4.40, 4.45.  
Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current 
evidence does not provide a basis for awarding a higher 
evaluation.  Specifically, the medical findings do not 
demonstrate that the degree of impairment resulting from the 
left ankle disability more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

Consideration has also been given as to whether the veteran 
may be provided a separate rating for arthritis of the ankle.  
As noted earlier, the VA General Counsel has specifically 
held that arthritis and instability of a joint may be rated 
separately. VAOPGCPREC 23-97 (July 1, 1997).  In this case, 
however, recent VA examinations have not shown any evidence 
of subluxation or instability in the left ankle as to warrant 
a separate rating.  The 10 percent rating assigned above 
under Code 5262 is based on disability of the ankle.  To 
assign a separate rating for limitation of motion under such 
circumstances would violate the prohibition against 
pyramiding.  See 38 C.F.R. § 4.14.

Final Note

The Board concludes by noting that in evaluating the 
veteran's disabilities, the Board has considered whether he 
is entitled to higher ratings at any stage since the 
effective date of the grants of service connection.  As 
discussed above the Board has not found that the evidence 
shows entitlement to a higher evaluation for any stage of the 
pertinent rating period other than has been awarded in this 
decision.  Fenderson, supra.  


ORDER

A rating in excess of 20 percent for residuals of a left knee 
disorder is denied.  

A separate rating of 10 percent for arthritis of the left 
knee with limitation of motion is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.

A rating in excess of 10 percent for a left ankle disorder is 
denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

